He was proceeding to make some observations upon the point of law stated in the record, but he was stopped by Taylor, C. J., who said that the appeal was certainly premature, and that Pierce v. Sneed (unreported case) was decided upon the very point in this Court at June Term, 1819.
Let the appeal be dismissed        (189) and the cause remanded. *Page 92 
There came on two other cases at this term, which involved a similar point, and were disposed of in like manner.
The first was that of The President and Directors of the State Bank ofNorth Carolina v. Raiford and others, which was debt in WAKE Superior Court of Law. The defendants all resided in CUMBERLAND, and there the process was served. For this cause they pleaded in abatement. The plaintiffs replied that they could sue in any court, and set forth the charter of the bank; and the defendants demurred; upon argument the demurrer was overruled and judgment of respondeat ouster given, and the defendants appealed to this Court. Here the appeal was dismissed, because the judgment from which it was taken was not final; and the cause was sent back for further proceedings in the court below.
The other case was that of Wilson v. M'Dowell, from BURKE. It was a petition against the defendant as an administrator of the estate of an intestate, for a distributive share; there was a plea in bar that the defendant held the estate of which a share was sought in a different right, and that it belonged to the defendant and others in their own right and never in fact belonged to the intestate; and the plea set forth the particulars of the title. Upon argument of the plea, it was disallowed, and the defendant ordered to answer. From that he appealed to this Court, and here his appeal was dismissed for the reasons assigned in the foregoing cases.
(190)